—Order unanimously affirmed without costs. Memorandum: We reject respondent’s contention that Family Court lacked authority to adjust the child support provisions of the divorce decree pursuant to Family Court Act § 413 (3). The adjustment procedure set forth in that section may be initiated by “[a]ny party to a child support order issued * * * on the behalf of a child in receipt of * * * child support services” (Family Ct Act § 413 [3] [a]). The fact that the original support order was based upon the agreement of the parties does not foreclose adjustment pursuant to section 413 (3).
The record does not support the further contentions of respondent that the Hearing Examiner erred in determining his pro rata share of the children’s health care expenses not covered by insurance and in calculating his basic child support obligation based upon evidence of his 1995 income. (Appeal from Order of Ontario County Family Court, Henry, Jr., J.— *949Support.)
Present — Green, J. P., Lawton, Wisner, Callahan and Fallon, JJ.